internal_revenue_service department of the significant index no washington dc db rr krkkkkkkek kee kkk keke keke ke kerr kek kr eek rrkkkkrkkkkek rak kkk kk person to contact rrr kkk keke ker kkk kkk kek telephone number idh eee kee 622-x kex refer reply to attn hk kr ri date er ei ker eee eek eker kek s t ep ra ep re fei legend state a rekkhekeee iir iii iii iii iii ioi ii bk ke fee rk district b committee cc rr rr ree ret ekkerereeeeeek fi rii oo ei or re fti ti rio io it er rk organization oo rrr keke erk ree ke ree church a plan xx rrr kk kek ree kee frr torr er ree ee rrr er eer eer ere ker re rrr ree rk ere kerikeri dear wor kr ek rk er ek ree eek this is in response to your letter dated date as supplemented by correspondence dated date may july july august and date which was submitted by your authorized representative on your behalf with respect to the applicability of sec_403 and e of the internal_revenue_code to plan x the following facts and representations have been submitted on your behalf organization adopted plan x for the benefit of ministers employed by organization district councils of church a and individual church a churches organization o began in as a ministry of church a district b and was incorporated as a separate_entity on date in order to make the ministry available to church a churches beyond district b organization o's ministry and thus its sole purpose is to assist church a churches in spreading the gospel of jesus christ by olee fe rr i iii ik providing funding for the churches to extend their physical facilities the members of organization o consist of the district councils of church a which are located throughout the united_states organization o is managed by a board_of directors which elects a president directors are elected by the membership and are superintendents and other officers of the district councils all of the entities that may adopt plan x are part of the same association or convention of churches commonly referred to as a fellowship or denomination based upon shared religious bonds and convictions each entity is exempt from taxation under sec_501 is organized and operated exclusively for religious and charitable purposes adopting entity may inure to the benefit of any person private_shareholder_or_individual no part of the net_earnings of any of the code and the geographic scope of a district roughly conforms to each district is a separate nonprofit state boundaries organization which oversees the various individual church a ministers and churches within the district offer various ministries to church a churches and ministers including but not limited to licensing and ordaining ministers assisting churches in selecting pastors providing common camp facilities assisting in and carrying out various home and foreign missions and projects and many other ways common to most fellowships and denominations to as a presbytery members of the presbytery are pastors of churches within the district who are elected by a vote of their peers eligible to vote districts are governed by a board referred all pastors within the district are the districts the church a fellowship consists of individual independent churches that voluntarily associate together as members of the district councils each individual church a church adheres to a common statement of faith adopted by the districts and the general council of church a individual church of church a has its own separate board_of directors selected from its membership and voted on by members of each individual church subject_to certain terms and conditions imposed by the district councils including but not limited to licensing ordaining and overseeing ministers however each church is each plan x is administered by committee c the stated principal purpose or function of committee c is the administration of plan x the restated bylaws of organization o at number il committee c's members consist of the president the vice president the secretary and the treasurer of organization as set forth in article iii of olold keke kkk eker rk e o the members of committee c are also members of the board_of directors of organization o and must be members in good standing with the district councils of church a or a church a church_plan x permits employees to enter into salary reduction agreements to make contributions on a pre-tax basis to the plan pursuant to sec_5 such contributions are percent vested at all times and are limited to the lesser_of the maximum exclusion_allowance in accordance with sec_403 sec_415 or an amount no greater than permitted under sec_402 direct or indirect rollover_contributions may be made to plan x under section of plan x certain of the code or the limitations under pursuant to article sec_11 and of plan x distributions may be made only upon death disability termination of employment attainment of age hardship or the attainment of the plan's latest distribution date all contributions under plan x are limited to the amount of the exclusion_allowance as set forth under sec_403 of the code under article of plan xx the required_beginning_date for a participant is april of the calendar_year following the later of the calendar_year in which the participant attains age or the calendar_year in which the participant retires under article of plan x a distributee receiving an eligible_rollover_distribution under the plan may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan based upon the foregoing facts and representations you request the following rulings that effective date i of the code plan x is a retirement_income_account plan under sec_403 of the code that provides benefits to employees described in sec_403 b a plan x satisfies the requirements of sec_403 the balance_to_the_credit of a participant in an annuity_contract under sec_403 of the code may be rolled over to plan xx pursuant to sec_403 plan x is a church_plan under sec_414 of the code of the code and of the code rrekeekkkeeerekk chk err with respect to ruling_request one sec_403 b of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 a of the code as an organization described in sec_501 or the employee performs services for a educational_institution as defined in sec_170 b a ii of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a pian which provides a salary reduction agreement the contract meets the requirements of sec_401 a the annuity_contract is not subject_to sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code provides that a retirement_income_account provided by a church shall be treated as an annuity_contract described in sec_403 b and amounts paid_by an employer described in paragraph a to such an account shall be treated as amounts contributed by the employer for an annuity_contract for the employee on whose behalf such account is maintained term retirement_income_account for purposes of this section means a defined contribution program established or maintained by a church a convention or association of churches including an organization described in sec_414 e a employee described in paragraph thereunder or his beneficiaries to provide benefits under sec_403 for an the sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section provides that for distributions made after date the requirements of sec_401 a regarding direct rollovers are met 22y rrkkekkkkhkekkerekkkrkekkrkr kek sec_401 of the code generally provides that benefits commence by april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires and specifies required_minimum_distribution rules for the payment of benefits from retirement plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 g c may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship sec_403 eb of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 a requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 in such calendar_year for taxable years beginning sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure dollar_figure for taxabie years after date by the amount of any employer contributions for the taxable_year described in sec_402 g c sec_402 elective_deferrals includes in part with respect to any taxable_year any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement of the code provides that the term sec_415 a of the code provides in relevant part that an annuity_contract described in sec_403 b shall not be considered described in sec_403 unless it satisfies the sec_415 limits annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract in the case of an rrakekeakkeeekkeakrkkrekk kee sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided in sec_403 part iv d of the general explanation of the tax equity and fiscal responsibility act of act contains in pertinent part the following information regarding investments made by or on behalf of participants for whom contributions are made into a retirement_income_account as described in sec_403 of the code the act also provided that generally the tax rules relating to tax-sheltered contracts apply to retirement income accounts provided by a church for its employees under the act a retirement_income_account means a program which is a defined_contribution_plan sec_414 and which is established or maintained by a church to provide retirement benefits for its employees under the tax-sheltered annuity rules a church-maintained retirement_income_account differs from a tax-sheltered annuity only in that the account is not maintained by an insurance_company thus the assets of a church-maintained retirement_income_account for the benefit of an employee or his beneficiaries may be commingled in a common_trust_fund made up of such accounts common fund which equitably belongs to any account must be separately accounted for ie it must be possible at all times to determine the account's interest in the fund and cannot be used for or diverted to any purposes other than the exclusive benefit of such employee and beneficiaries however that part of the in this case you represent that organization an employer described in sec_501 of the code has established plan x as its sec_403 b program for its employees fully vested and nonforfeitable at all times not meet the requirement of a sec_403 a annuity_contract all contributions and the earnings thereon are plan xx does plan x satisfies the limits under sec_403 b of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 b requirements and limits contributions in accordance with sec_403 and sec_415 of the code accordingly based on the foregoing law and facts we oder hmrc ekerekkerkk kk kee conclude with respect to ruling requests one and two that plan x is a retirement_income_account plan under sec_403 of the code that provides benefits to employees described in sec_403 a the requirements of sec_403 and that plan x satisfies with respect to ruling_request three sec_403 b a of the code provides generally that if any portion of the balance_to_the_credit of an employee in an annuity_contract described in sec_403 is paid to him in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property he receives in such distribution to an individual_retirement_plan or to an annuity_contract described in sec_403 and in the case of a distribution_of_property other than money the property so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_403 b b of the code provides that rules similar to the rules of paragraphs through sec_402 including paragraph c thereof shall apply for purposes of subparagraph a of sec_402 of the code defines the term eligible_rollover_distribution generally as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a specified period of years or more any distribution to the extent such distribution is required under sec_401 a and any hardship_distribution described in section b i iv k since we have determined in ruling requests one and two above that plan x satisfies the requirements of sec_403 and b to ruling_request three that the balance_to_the_credit of a participant in an annuity_contract described under sec_403 may be rolled over to plan x pursuant to sec_403 b provided that the provisions of sec_402 c through are otherwise satisfied of the code we conclude with respect with respect to ruling_request four sec_414 e of the code defines a church_plan as a plan established and rrr ere kier ere rk ke maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 a of the code provides that a plan it is otherwise qualified will qualify as a church_plan if maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 b of the code defines employee to include a duly ordained commissioned or licensed minister of a-church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b addition a church_plan must be established and maintained for its employees by a church or by a convention or association of churches which is exempt from tax under sec_501 as provided in sec_414 or by an organization described in sec_414 a of the code of the code in in view of the stated purpose of organization its organization and structure its actual activities and its recognized status within church a organization 0's employees meet the definition of sec_414 e b code and are deemed to be employees of an organization of the f reeekkkkekerekkekkekkr kkk kr keek whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches having established that the employees of organization are church employees the remaining issue is whether organization o's committee c is an organization controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 a of the code in this regard plan x is maintained by organization committee c's principal and is administered by committee c purpose or function is the administration of plan x members of committee c are the president the vice president the secretary and the treasurer of organization o organization o at number share common religious bonds and convictions with organization o and church a as set forth in article iii of the restated bylaws of the members of committee c the accordingly we conclude that plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration or funding of plan x for the provision of retirement benefits for the deemed employees of a church_or_convention_or_association_of_churches therefore we conclude that plan x is maintained by an of the code organization described in sec_414 e a and that plan x qualifies as a church_plan within the meaning of sec_414 this ruling is contingent upon the adoption of the amendments to plan x dated date and will have no effect unless such proposed amendments are adopted as stipulated in your correspondence this ruling is limited to the form of plan x as amended excluding any form defects that may violate the nondiscrimination requirements of sec_403 code this ruling does not extend to any operational violations of sec_403 by plan x now or in the future of the this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that soit oisiio isoc i riek q a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours imgned joxgr b floyd joyce b floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose a2
